Citation Nr: 1224801	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include calcaneal bone spurs and plantar fasciitis, claimed as secondary to service-connected residuals of a right tibial shaft fracture.

2.  Entitlement to service connection for left foot disability, to include calcaneal bone spurs, claimed as secondary to service-connected residuals of a right tibial shaft fracture.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on honorable active duty from May 1960 to May 1963 in the United States Army, then from July 1963 to July 1967 in the United States Navy, and then finally from March 1982 to August 1996 in the United States Army.  His service records reflect that he was deployed to Southwest Asia in support of Operation Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for a right and left foot disability (to include right plantar fasciitis and bilateral calcaneal bone spurs), both claimed as secondary to his service-connected residuals of a right tibial shaft fracture.

In addition to residuals of a right tibial shaft fracture and bimalleolar shaft fracture with degenerative joint disease, the Veteran is also presently service connected for right ankle arthritis secondary to residuals of a right tibial shaft fracture, residuals of a left great toe fracture, bilateral hearing loss, and tinnitus.

In February 2008, the Veteran and his representative appeared at the RO to submit evidence and oral testimony in support of his appeal at a hearing before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration. 

The Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., in April 2008 and October 2010 for further evidentiary and procedural development.  Following the development conducted pursuant to this latest remand, the denial of service connection for a bilateral foot disability (other than those disabilities already awarded VA compensation) was confirmed in a March 2012 rating decision/supplemental statement of the case.  The case was then returned to the Board in May 2012, and the Veteran now continues his appeal.

The file includes current VA examination reports indicating that the Veteran is also claiming service connection for a chronic left ankle disability on the basis of aggravation by his service-connected right tibial shaft fracture and bimalleolar shaft fracture with degenerative joint disease and right ankle arthritis due to an altered gait imposed by uneven leg lengths.  As this issue has not been adjudicated, it is not properly before the Board for appellate consideration and is thusly referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Chronic orthopedic disabilities of the right foot attributable to right calcaneal spurs and plantar fasciitis did not have their onset during active military service and are not secondary to, or otherwise permanently worsened beyond their normal progression by a service-connected disability. 

2.  A chronic orthopedic disability of the left foot attributable to left calcaneal spurs did not have its onset during active military service and was not secondary to, or otherwise permanently worsened beyond its normal progression by a service-connected disability. 





CONCLUSIONS OF LAW

1.  A chronic disability of the right foot (to include right plantar fasciitis and right calcaneal spurs) was not incurred, nor is one presumed to have been incurred in active duty, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2011).  

2.  A chronic disability of the left foot (to include left calcaneal spurs) was not incurred, nor is one presumed to have been incurred in active duty, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Veteran filed his original claim for VA compensation for orthopedic disabilities of his right and left foot, which was received by VA in April 2004.  The Board finds that VA's duty to notify was satisfied by letters sent in May 2004, March 2005, January 2008, and May 2008, with regard to the service connection claims that are on appeal in this case.  The letters collectively address all of the notice requirements.  To the extent that there is a defect in timing of notice as fully compliant notice was not provided until after the initial unfavorable decision by the RO in September 2004, the later notices were followed by a subsequent readjudication, most recently in a rating decision/supplemental statement of the case issued in March 2012, thereby curing the defective notice error.  [See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006): The issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect.]  

The Board also finds that VA's duty to assist has been satisfied in this case.  38 U.S.C.A. § 5103A(a) (VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim).  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  In this regard, the Veteran's service personnel and treatment records from all of his periods of active service have been obtained and associated with the claims file.  Relevant VA records have also been obtained and associated with the evidence.  The Board finds that VA has undertaken all reasonable efforts in good faith to develop the record.  The Veteran has not otherwise indicated that there is additional relevant evidence that is not presently associated with his claims file.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claims up to the time when the case was received by the Board in May 2012 and that neither the Veteran nor his representative has indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issues on appeal.  

The Veteran has also been provided with VA examinations and VA has further obtained nexus opinions and addendum opinions pertinent to the claims at issue in August 2004, July 2009, May 2010, November 2010, and March 2012.  The Board finds that these examination reports, nexus opinions, and addendum opinions, when viewed as a collective whole and considered in the context of the existing evidence of record, provide sufficient facts for the Board to adequately decide the claims.  In rendering the later nexus and addendum opinions on the claims, the VA examiners addressed the essential contentions of the claimant, were informed by a review of his claims file, and presented their opinions in the context of the Veteran's pertinent clinical history.  The Board thus finds them to be adequate for purposes of adjudicating the claims for VA compensation for an orthopedic disorder of his feet.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Any deficits in the medical opinions dated prior to the October 2010 Board remand have been rectified by the subsequent medical opinions and corrective addendum opinions obtained thereafter.  As the clinical evidence obtained pursuant to the development ordered in the most recent Board remand dated in October 2010 is deemed adequate for adjudication purposes, the Board also concludes that the evidentiary development was undertaken in a manner that is in substantial compliance with the October 2010 remand instructions.  Therefore, a remand for further corrective action is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO/AMC's post-remand development is in substantial compliance with the Board's remand instructions).

Based on the foregoing, the Board finds that VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of his service connection claims, and thus no additional assistance or notification is required with respect to these specific matters.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 
The present claim has been pending since April 2004.  The version of section 3.310(a) of VA regulations in effect before October 2006 provided service connection on secondary basis for a disability which was proximately due to or the result of service connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  Establishing service connection on a secondary basis required evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service connected disability aggravated a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

During the pendency of the claim, the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; these provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, because the claim in this case was filed before October 2006, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988) ("Retroactivity is not favored in the law.  Thus, congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003) (holding Veterans Claims Assistance Act of 2000, section 3(a), should not be applied retroactively and explicitly overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it held if the law or regulations changed during the pendency of a claim, the version most favorable to the claimant should apply).
Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

(a.)  Entitlement to service connection for a right foot disability, to include calcaneal bone spurs and plantar fasciitis, claimed as secondary to service-connected residuals of a right tibial shaft fracture.

As relevant, the Veteran service medical records for all his periods of active duty show no onset of a chronic musculoskeletal disability of his right foot, or a significant injury involving his right foot until July 1987, when he sustained a fracture of his right ankle that involved fracture of his right distal tibial shaft lateral and medial malleolus.  Treatment involved surgery for an open reduction and internal fixation.  Follow-up treatment, which included surgery for removal of internal fixation hardware, shows that the bones were eventually healed and set in near anatomic alignment.  X-rays in 1993 showing post-traumatic changes to the right distal tibia and fibula.  By 1996, when the Veteran was discharged from service, no other disabling pathology other than the history of right ankle fracture was noted.

At present, the Veteran is service-connected for residuals of a right tibial shaft fracture and bimalleolar shaft fracture with degenerative joint disease (rated 20 percent disabling) and right ankle arthritis secondary to the aforementioned (rated 10 percent disabling).

At his hearing before the Board in February 2008, the Veteran testified, in pertinent part, that he had been diagnosed and treated for bone spurs in both feet and that he also experienced right foot pain, which he felt represented a separate and distinct disability in its own right, which he contends are secondarily related to his service-connected residuals of his right ankle fracture.

VA treatment records dated 2004 - 2012, including VA orthopedic examination reports and nexus and addendum opinions obtained in August 2004, July 2009, May 2010, November 2010, and March 2012, demonstrate through X-ray studies that the Veteran has symptomatic calcaneal bone spurs in his right foot and right plantar fasciitis, in addition to his service-connected residuals of a right tibial shaft fracture and bimalleolar shaft fracture with degenerative joint disease and right ankle arthritis.  The records reflect that the Veteran was last treated for podiatric complaints relating to bone spurs in his right foot and plantar fasciitis in February 2005.  The nexus opinions and addendum opinions collectively indicate in clinically definitive terms that the Veteran's bone spurs in his right foot and plantar fasciitis are etiologically unrelated to his service-connected residuals of a right tibial shaft fracture and bimalleolar shaft fracture with degenerative joint disease and right ankle arthritis.  

The opinions further state in clinically definitive terms that the Veteran's bone spurs in his right foot and his right plantar fasciitis are not aggravated (which is to say permanently worsened beyond their natural progression) by his service-connected residuals of a right tibial shaft fracture and bimalleolar shaft fracture with degenerative joint disease and right ankle arthritis because the single incident of treatment in February 2005 with no further treatment thereafter does not indicate that the right plantar fasciitis and bone spurs somehow had undergone a clinical worsening in their level of disabling symptomatology that could be represent aggravation by the service-connected right ankle fracture residuals and arthritis.  In this regard, the Board notes that a June 2005 outpatient treatment note shows that the Veteran's feet were characterized as "OK," thereby indicating resolved symptoms and no sustained and chronic elevation of symptoms.

In view of the foregoing discussion, the Board concludes that apart from residuals of a right tibial fracture and subsequent right ankle arthritis, no other chronic disability affecting the Veteran's right foot was clinically demonstrated at any time during his multiple periods of active service, nor within the one-year presumptive period following his separation from his final period of active duty.  The Board further finds that apart from residuals of a right tibial fracture and subsequent right ankle arthritis, the only other disabling pathology affecting the Veteran's right foot are plantar fasciitis and calcaneal bone spurs, which have been medically determined to be neither secondary to, nor aggravated by the aforementioned service-connected disabilities.  Thusly, to the extent that the Veteran claims entitlement to VA compensation for a right foot disability other than his right ankle arthritis and right tibial fracture residuals (to include calcaneal bone spurs and plantar fasciitis), his claim in this regard must be denied.  As the objective medical evidence is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply, and the current appeal with regard to the right foot must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(b.)  Entitlement to service connection for left foot disability, to include calcaneal bone spurs, claimed as secondary to service-connected residuals of a right tibial shaft fracture.

As relevant, the Veteran service medical records for all his periods of active duty show no onset of a chronic musculoskeletal disability of his left foot, or a significant injury involving his left foot until May 1994, when he sustained a fracture of his left great toe.  Treatment involved reduced physical activity and the fractured left great toe eventually healed with no residual disability noted on separation from his final period of active duty in August 1996.

At present, the Veteran is service connected for residuals of fracture of his left great toe.  

At his hearing before the Board in February 2008, the Veteran testified, in pertinent part, that he had been diagnosed and treated for bone spurs in both feet, which he contends are secondarily related to his service-connected residuals of his right ankle fracture.

VA treatment records dated 2004 - 2012, including VA orthopedic examination reports and nexus and addendum opinions obtained in August 2004, July 2009, May 2010, November 2010, and March 2012, demonstrate through X-ray studies that the Veteran has symptomatic calcaneal bone spurs in his left foot.  The records reflect that the Veteran was last treated for podiatric complaints relating to bone spurs in his left foot in February 2005.  The nexus opinions and addendum opinions collectively indicate in clinically definitive terms that the Veteran's bone spurs in his left foot are etiologically unrelated to his service-connected residuals of a left great toe fracture, a right tibial shaft fracture and bimalleolar shaft fracture with degenerative joint disease, and right ankle arthritis.  

The opinions further state in clinically definitive terms that the Veteran's bone spurs in his left foot are not aggravated (which is to say permanently worsened beyond their natural progression) by his service-connected residuals of a left great toe fracture, a right tibial shaft fracture and bimalleolar shaft fracture with degenerative joint disease, and right ankle arthritis because the single incident of treatment in February 2005 with no further treatment thereafter does not indicate that the bone spurs somehow had undergone a clinical worsening in their level of disabling symptomatology that could be represent aggravation by the aforementioned service-connected orthopedic disabilities.  In this regard, the Board notes that a June 2005 outpatient treatment note shows that the Veteran's feet were characterized as "OK," thereby indicating resolved symptoms and no sustained and chronic elevation of symptoms.

In view of the foregoing discussion, the Board concludes that apart from residuals of a left great toe fracture, no other chronic disability affecting the Veteran's left foot was clinically demonstrated at any time during his multiple periods of active service, nor within the one-year presumptive period following his separation from his final period of active duty.  The Board further finds that apart from residuals of a left great toe fracture, the only other disabling pathology affecting the Veteran's left foot are calcaneal bone spurs, which have been medically determined to be neither secondary to, nor aggravated by his service-connected residuals of a left great toe fracture, a right tibial shaft fracture and bimalleolar shaft fracture with degenerative joint disease, and right ankle arthritis.  Thusly, to the extent that the Veteran claims entitlement to VA compensation for a left foot disability other than his left great toe fracture residuals (to include calcaneal bone spurs), his claim in this regard must be denied.  As the objective medical evidence is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply, and the current appeal with regard to the left foot must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a right foot disability, to include calcaneal bone spurs and right plantar fasciitis, is denied.

Service connection for left foot disability, to include calcaneal bone spurs, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


